NO. 07-08-0002-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL D

                                   MAY 7, 2008
                         ______________________________

                           MICHELLE ALLEN, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE
                       _________________________________

             FROM THE 286TH DISTRICT COURT OF HOCKLEY COUNTY;

                  NO. 05-11-6124; HONORABLE PAT PHELAN, JUDGE
                         _______________________________


Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


                               MEMORANDUM OPINION


       Pending before the Court is appellant’s motion to dismiss her appeal. Appellant and

her attorney both have signed the motion. Tex. R. App. P. 42.2(a). No decision of this

Court having been delivered to date, we grant the motion. Accordingly, the appeal is

dismissed. No motion for rehearing will be entertained and our mandate will issue

forthwith.


                                                James T. Campbell
                                                    Justice
Do not publish.